Motion Granted and Order filed December 13, 2018




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00732-CV
                                  ____________

       HARRIS COUNTY, TEXAS AND KEVIN VAILES, Appellant

                                        V.

           BARBARA COATS, INDIVIDUALLY, AS PERSONAL
          REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON,
           DECEASED, AND AS HEIR TO THE ESTATE OF JAMAIL
                      AMRON, DECEASED; AND

   ALI AMRON, INDIVIDUALLY AND AS HEIR TO THE ESTATE OF
     JAMAIL AMRON, DECEASED.BARBARA COATS, ET AL, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-55551

                                    ORDER

      Harris County, Texas filed a notice of appeal from the trial court’s judgment.
Kevin Vailes also filed a notice of appeal from the same judgment. Barbara Coats,
Individually, as Personal Representative of the Estate of Jamail Amron, Deceased,
and as Heir to the Estate of Jamail Amron, Deceased; and Ali Amron, Individually
and as Heir to the Estate of Jamail Amron, Deceased (Coats Parties) filed a cross-
appeal from the same judgment. The parties filed a joint motion to enter an order
on a briefing schedule. The motion is granted. Accordingly, we order the
following:

         • The combined appellees’/cross-appellants’ brief of the Coats Parties is
           due 60 days after November 14, 2018;
         • The combined reply/cross-appellees’ briefs of Harris County and
           Vailes are due 45 days after the combined appellees’/cross-appellants’
           brief of the Coats Parties is filed; and
         • The reply brief of the Coats Parties is due 30 days after the combined
           reply/cross-appellees’ briefs of Harris County and Vailes are filed.


      Word limits for each brief shall follow Texas Rule of Appellate Procedure
9.4(i). The aggregate briefing for each party shall not exceed 27,000 words. See
Tex. R. App. P. 9.4(i).

      The court will consider an extension of these briefing deadlines upon a
proper motion of any party. See Tex. R. App. P. 10.5. Any extension granted based
on a party’s motion will extend the deadlines in this order for all other parties by
the same amount of time.

                                  PER CURIAM

Panel consists of Justices Busby, Brown, and Wise.